Citation Nr: 1102596	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disability with 
tachycardia, to include as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to September 
1947, and from June 1968 to April 1970.  He also had an 
unverified period of service in the Reserves between 1970 and 
1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which found that new and material evidence had not been 
submitted to reopen a claim for service connection for a heart 
disability with tachycardia, to include as secondary to 
hypertension.  

The Veteran's claim was previously before the Board in September 
2009, at which time it was reopened and remanded for further 
development of the record.  Following additional development, the 
claim was returned to the Board.  In September 2010, the Board 
referred the case for an expert opinion from a cardiologist with 
the Veteran's Health Administration (VHA).  That opinion was 
reviewed and is of record.  All necessary development has been 
completed and this case is now before the Board for adjudication.

The issue of entitlement to service connection for 
diabetes mellitus, to include as secondary to 
hypertension, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDING OF FACT

The more objective and probative medical evidence of record 
preponderates against a finding that a heart disability with 
tachycardia was caused or is aggravated by service-connected 
hypertension, or was manifest within one year of service.


CONCLUSION OF LAW

A heart disability with tachycardia was not incurred in or 
aggravated by active service, it may not be presumed to have been 
incurred therein, and was not caused or aggravated by service-
connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  However, 
the appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2005 informing him of what evidence 
was required to substantiate his claim, what evidence had already 
been received, and of his and VA's respective duties for 
obtaining evidence.  This letter was sent prior to the initial RO 
decision in this matter.  Following notice of the law regarding 
direct service connection, the Veteran's claim was readjudicated 
in the May 2010 supplemental statement of the case.  With respect 
to the Dingess requirements, in March 2006, the RO provided the 
Veteran with notice of what type of information and evidence was 
needed to establish disability ratings, and notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claimant's 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.

The claimant was also afforded VA examinations in October 2005 
and January 2010, and the Board obtained an expert medical 
opinion October 2010, to assess whether the Veteran has a heart 
disability related to military service or hypertension.  38 
C.F.R. §§ 3.159(c)(4) and 20.901(a).  The examinations are 
adequate, as the claims file was reviewed, the examiner reviewed 
the pertinent history, examined the Veteran, and provided a 
written opinion and rationale.  These records satisfy 38 C.F.R. § 
3.326.  Similarly, the expert opinion was based on a review of 
pertinent medical records and was supported by rationale.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension and heart disease, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  During the pendency of this appeal, 38 
C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)).  The intended effect of 
this amendment is to conform VA regulations to the Allen 
decision.  Id.  Because VA has been in compliance with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for a heart 
condition with tachycardia, to include as secondary to his 
service-connected hypertension.  The service treatment records 
from his first period of active service are devoid of reference 
to, complaint of, or treatment for, any cardiovascular problems.  
At the time of a VA admission in April 1948 for lobar pneumonia, 
within a year of the Veteran's discharge from service, his blood 
pressure was 118/74, pulse was 84, heart was of normal size, 
shape and position to physical examination, sinus rhythm was 
regular, and there were no thrills or murmurs.  
      
The claims folder contains medical records dated prior to the 
Veteran's second period of active service.  During a January 1956 
VA compensation and pension (C&P) examination, the Veteran's 
cardiovascular system had an apex beat that was not visible or 
palpable, but was within normal limits by percussion.  There were 
no thrills, murmurs, peripheral edema or rales.  In addition, an 
electrocardiogram was within normal limits.  
      
In a March 1959 letter, Dr. J.F. Alison reported that he had been 
treating the Veteran since January 1959 for paroxysmal 
tachycardia and that after thorough examination, he was convinced 
that the condition was the direct result of a nerve imbalance.  
Dr. Alison also noted that it was his belief that the Veteran was 
in an anxiety state with the above symptom and to include 
gastritis and indigestion.  
      
During an April 1959 VA C&P examination, the Veteran reported 
that his heart had been palpitating off and on since his 
discharge from service.  He also reported that his heart would 
skip beats at times and that he had been taking medication from a 
private physician since January 1959.  No findings specific to 
the Veteran's cardiovascular system were made at that time.  
      
In a November 1959 letter, Dr. J.W. Moore reported that he had 
treated the Veteran at intervals for the past year and first saw 
him in January 1959.  The diagnosis was severe paroxysmal 
tachycardia.  
      
During a September 1960 VA C&P examination, the Veteran reported 
having tachycardia and indicated that he had had attacks of this 
kind while in service, but the condition was not diagnosed until 
1958.  Some of the findings related to examination of the 
Veteran's cardiovascular system are illegible, but his blood 
pressure was 136/80 and pulse was 72 sitting, 70 standing, 110 
sitting after exercise and 68 two minutes after exercise.  The 
Veteran was diagnosed with an anxiety reaction with somatization.  
A chest x-ray showed no abnormality of the heart and an 
electrocardiogram was within normal limits.  
      
Treatment records associated with the Veteran's second period of 
active service (June 1968 to April 1970) reveal that in December 
1968, he reported intermittent feelings of light headedness; a 
history of high, fluctuating blood pressure; and a rapid, 
pounding and tightening feeling in his chest and the back of his 
neck.  The examiner indicated that the Veteran was anxious and 
bored with not having anything to do.  In January 1969, the 
Veteran complained of rapid heart beat.  Blood pressure was 
132/90 sitting and pulse was 90.  The examiner indicated that the 
Veteran reported a rapid heart beat and tenseness for two hours 
that morning.  He denied any chest pain or other symptoms.  A 
January 1969 electrocardiogram, which contained a clinical 
impression of periodic anxiety tachycardia, was normal.  
      
The Veteran subsequently complained of rapid heart beat on two 
occasions in March 1969.  On March 11, he reported episodes of 
tachycardia and the examiner noted that it was his/her impression 
that much of the Veteran's symptoms stem from anxiety.  It was 
also noted that blood pressure had been varying in range from 
140/90/100.  The examiner also noted that s/he was considering 
psychiatric evaluation if medical workup was deemed adequate.  On 
March 14, the impression on consultation was paroxysmal atrial 
tachycardia (PAT) by history, 10 years, never documented on 
electrocardiogram (ECG).  On March 18, the Veteran's blood 
pressure was 170/100 and pulse was 96 after he again claimed of 
rapid heart beat.  A May 1959 electrocardiographic record was 
within normal limits and a February 1967 chest x-ray was 
negative.  At the time of the Veteran's discharge in April 1970, 
clinical evaluation of his heart and vascular system was normal.  
See report of medical examination.  During a June 1970 Reserve 
enlistment examination, the Veteran denied palpitation or 
pounding hear and high or low blood pressure.  See report of 
medical history.  
      
The post-service medical evidence reveals that in March 1977, a 
history of hypertension since 1970 was noted.  Arterial blood 
pressure was 180/90, radial pulse was 62 per minute, and 
respirations were 18 per minute.  The carotid pulses were normal 
but the retinal arterioles were thickened and there was moderate 
arterial venous compression, but no hemorrhages or exudates.  The 
examiner also noted that a loud holosystolic murmur of uniform 
intensity was audible at the mitral area.  The diagnosis was 
hypertensive cardiovascular disease.  An electrocardiogram 
revealed sinus tachycardia, occasional premature ventricular 
beats, and non-specific ST-T abnormalities.  
      
The Veteran was granted service connection for hypertension in 
July 1977, effective from October 1976, on the basis that it 
first manifested during his second period of active service.  
      
Bradycardia was noted in November 1994 and January 1995.  During 
an October 1995 VA C&P hypertension examination, examination of 
the Veteran's heart revealed that S1 and S2 were normal but there 
was a systolic ejection murmur of grade I/VI at the base.  The 
apex beat and the point of maximal impulse (PMI) was neither 
visible nor palpable, but the left heart border percussion was 
about one inch outside the midclavicular line.  At the time of an 
October 1996 electrocardiogram, sinus rhythm was normal with 
occasional premature supraventricular complexes.  There was also 
left axis deviation, minimal voltage criteria for left 
ventricular hypertrophy (LVH), may be normal variant, and an 
abnormal ECG noted.  A mid-systolic murmur was reported in 
January 1998.  
      
The Veteran was admitted to the Thomasville Infirmary in February 
2004 with an admission diagnosis of transient ischemic attack, 
rule out cerebrovascular accident, and abnormal 
electrocardiogram.  During his admission, echocardiogram showed 
normal left ventricular (LV) size and overall systolic function 
at 56 percent; ejection fraction with mild septal dyskinesia 
probably from left bundle branch block; mitral annular 
calcification; and mild mitral regurgitation with mild tricuspid 
regurgitation.  In pertinent part, the Veteran was discharged 
with a diagnosis of abnormal electrocardiogram.  
      
During an October 2005 VA C&P heart examination, the Veteran 
reported occasional "little stinging pains" about the chest 
area and indicated that in the 1950s, a private doctor had told 
him he had tachycardia.  The Veteran was diagnosed, in pertinent 
part, with hypertensive vascular disease and left bundle branch 
block (2005) with history of sinus bradycardia (1999).  In a 
February 2006 VA treatment record, it was noted that the Veteran 
reported a long history of palpitations and that the examiner 
agreed the problem may be related to hypertension.  The Veteran 
underwent a pacemaker placement in January 2007 due to 
asymptomatic cardiac pauses.
      
The Veteran underwent a VA C&P hypertension examination in 
January 2010, at which time he reported a history of 
palpitations.  Blood pressure readings were 143/81, 128/65 and 
131/66.  Actual metabolic equivalents (METS) could not be 
obtained during a stress test due to the Veteran's claims of 
dizziness, angina and dyspnea.  The examiner reported that heart 
size on x-ray was normal and that echocardiogram contained an 
impression summary of satisfactory quality with mild lung 
interference; ejection fraction measured approximately 53 
percent, lower limits of normal; valvular function showed trace 
mitral regurgitation; and there was mild left ventricular 
enlargement.  The Veteran was diagnosed with trace mitral 
regurgitation, mild left ventricular enlargement, status post 
pacemaker, with history of pause, bradycardia, and left bundle 
branch block, and history of palpitations, none on examination.  
The examiner noted the February 2004 records from Thomasville 
Hospital and specifically noted several of the Veteran's service 
treatment records, to include those dated January 1969 and 
December 1969, and a January 1956 record incorrectly identified 
as a service treatment record.  
      
It was the examiner's opinion that it is less likely as not (less 
than 50/50 probability) that any current heart disorder had its 
onset during active service or is related to any in-service 
disease, event or injury, because there is no identifiable heart 
disease found to be related to service.  The examiner went on to 
say that it would be mere speculation regarding the rapid heart 
rate in January 1969 and tightening feeling in the chest in 
December 1968 to state it is cardiac or non-cardiac in origin 
because the etiology was unclear.  It was also the examiner's 
opinion that it is less likely as not that the Veteran's service-
connected hypertension either caused or aggravated any current 
heart disorder, because hypertension is not a cardiac cause of 
palpitations.  A detailed rationale regarding cardiac and non-
cardiac palpitations was provided.  

In September 2010, the Board requested a medical expert opinion 
from a health care professional in VA's Veterans Health 
Administration (VHA).  38 C.F.R. § 20.901(a) (the Board may 
obtain a medical opinion from an appropriate health care 
professional in the VHA of VA on medical questions involved in 
the consideration of an appeal when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal).  In October 2010, the VHA physician provided an opinion 
that the Veteran's tachycardia, left bundle branch block (BBB), 
and mitral valve pathology were not caused by or a result of any 
period of active military service, did not undergo a permanent 
increase in severity during the Veteran's second period of active 
service, and were not caused or aggravated by the Veteran's 
hypertension.  With respect to palpitations, the physician could 
not provide an opinion without resorting to mere speculation.  
However, he did indicate that hypertensive vascular disease was 
related to hypertension, which manifested during the Veteran's 
second period of active duty.  

In supporting his opinion, the VHA physician noted that none of 
the ECGs or examinations during the relevant early time periods 
indicated tachycardia, nor were palpitations and tachycardia ever 
clearly diagnosed or detected on ECG.  He further indicated that 
a left BBB would have been detected on one of the early ECGs, but 
was not detected until the Veteran was an elderly man.  
Additionally, he noted that left BBBs are more common with age 
due to sick sinus syndrome and can also be pathological.  Lastly, 
the examiner found no clear mitral valve pathology that could be 
correlated to hypertension or service.  The Board finds this 
opinion to be persuasive as it was supported by rationale and 
included a review of relevant records, including Veteran's 
service treatment records.

The Board is cognizant that the October 2010 opinion provided a 
positive link between service-connected hypertension and 
hypertensive vascular disease.  However, hypertension and 
hypertensive vascular disease are both contemplated under 
Diagnostic Code 7101, and therefore, the Veteran is already being 
compensated for this disability.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (defining hypertensive vascular disease or 
hypertension for purposes of that section as diastolic blood 
pressure predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. or 
greater with diastolic blood pressure of less than 90mm).

The Board is also aware that the VHA physician indicated that he 
could not provide an opinion regarding palpitations without 
resorting to speculation, as pointed out by the Veteran's service 
representative in the October 2010 informal hearing presentation.  
However, a conclusion that a diagnosis or etiology opinion is not 
possible "without resort to speculation" is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion and may be relied upon by the Board if the basis for such 
a conclusion is adequately explained or is otherwise apparent 
upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 
382 (2010).  Here, the VHA physician explained that there are 
many possible causes for palpitations, including an arrhythmia, 
anxiety, drugs/medications, and thyroid disorders, and that the 
Veteran's diagnosis of tachycardia was by history, as he had 
never had an ECG demonstrating an arrhythmia necessary to 
diagnose cardiac palpitations.  The Board finds this explanation 
to be adequate, and observes that the January 2010 VA examiner 
also indicated that an opinion regarding etiology of palpitations 
would be speculative.  As such, the Board finds that another 
medical opinion regarding the etiology of the Veteran's 
palpitations is unnecessary as it would merely be redundant in 
nature and would not materially assist the Board in making a 
determination.

The Board appreciates the Veteran's sincere contentions regarding 
the etiology of his heart disability and observes that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  The Board further acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layperson, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would qualify 
him to provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements regarding etiology are entitled to 
little or no probative value.  Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).  

The most probative and objective medical evidence of record 
demonstrates that the Veteran's cardiac problems are not causally 
related to any period of active service or hypertension.  The 
Veteran has also not offered lay observations with respect to 
worsening cardiac symptoms and the medical evidence of record 
does not show that any heart disability with tachycardia has 
worsened as a result of hypertension.  Accordingly, in 
considering on the one hand the Veteran's lay statements and a 
single VA treatment note dated February 2006 indicating that the 
Veteran's history of palpitations "may" be related to his 
history of hypertension, and the more competent and persuasive 
opinions of the January 2010 VA examiner and the October 2010 VHA 
physician on the other, the Board finds that the latter is 
entitled to significantly greater weight, as these opinions were 
based on a review of the Veteran's records and supported by 
detailed rationale.  

Because the probative and persuasive evidence of record does not 
show a relationship between the Veteran's heart disability with 
tachycardia and any period of active service or hypertension, the 
preponderance of the evidence is against the Veteran's claim.  38 
U.S.C.A. §1310; 38 C.F.R. § 3.312.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied, on 
both a direct and secondary basis.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a heart disability with 
tachycardia, to include as secondary to hypertension, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


